Case 1:17-cv-01616-LPS-CJB Document 467 Filed 09/24/20 Page 1 of 4 PageID #: 25732




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  GUARDANT HEALTH, INC.,                          )
                                                  )
                        Plaintiff,                )
                                                  )
             v.                                   )    C.A. No. 17-1616 (LPS) (CJB)
                                                  )
  FOUNDATION MEDICINE, INC.,                      )
                                                  )
                        Defendant.                )

           MOTION FOR SANCTIONS BASED ON SPOLIATION OF EVIDENCE

         Defendant Foundation Medicine, Inc. (“FMI”) respectfully moves for sanctions based on

  Plaintiff Guardant Health, Inc.’s spoliation of evidence. The grounds for this motion are set forth

  in FMI’s Opening Brief, submitted herewith.

                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Jeremy A. Tigan

                                                   Karen Jacobs (#2881)
                                                   Jeremy A. Tigan (#5239)
                                                   1201 North Market Street
                                                   P.O. Box 1347
   OF COUNSEL:                                     Wilmington, DE 19899
                                                   (302) 658-9200
   Eric J. Marandett                               kjacobs@mnat.com
   G. Mark Edgarton                                jtigan@mnat.com
   Sophie F. Wang
   Diane Seol                                      Attorneys for Foundation Medicine, Inc.
   John C. Calhoun
   Xing-Yin Ni
   CHOATE HALL & STEWART LLP
   Two International Place
   Boston, MA 02110
   (617) 248-5000

  September 24, 2020
Case 1:17-cv-01616-LPS-CJB Document 467 Filed 09/24/20 Page 2 of 4 PageID #: 25733




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  GUARDANT HEALTH, INC.,             )
                                     )
                Plaintiff,           )
                                     )
         v.                          ) C.A. No. 17-1616 (LPS) (CJB)
                                     )
  FOUNDATION MEDICINE, INC.,         )
                                     )
                Defendant.           )
                             [PROPOSED ORDER]

         WHEREAS, on September 24, 2020, Defendant Foundation Medicine, Inc. (“FMI”) has

  filed a Motion for Sanctions based on Spoliation of Evidence (the “Motion”); and

         WHEREAS, having considered the Motion, and for good cause shown, the Court finds that

  Plaintiff Guardant Health, Inc. (“Guardant”) has engaged in spoliation of evidence and awards the

  following sanctions:

         1. Judgment is entered in favor of FMI and against Guardant that the patents-in-suit (U.S.

             Patent Nos. 9,598,731; 9,834,822; 9,840,743; and 9,902,992) are unenforceable and

             invalid.

         2. Guardant will pay FMI for the reasonable fees and costs FMI incurred in connection

             with these disputes.

         3. Guardant will pay $6,000,000 as punitive sanctions.

         4. [In the alternative, the Court will permit an adverse inference against Guardant based

             on its destruction of evidence. FMI shall file a proposed jury instruction within ten

             days of this Order.]

         5. [In the alternative, FMI shall be permitted to provide expert testimony on the subject

             of the spoliation.]

  Dated: __________________
                                              United States District Judge
Case 1:17-cv-01616-LPS-CJB Document 467 Filed 09/24/20 Page 3 of 4 PageID #: 25734




                                      7.1.1 CERTIFICATION

                 I hereby certify that a reasonable effort has been made to reach agreement with

  Plaintiff on the matters set forth in this motion, including oral communication between the parties’

  respective Delaware counsel, and that the parties were unable to reach agreement.


                                                /s/ Jeremy A. Tigan

                                                Jeremy A. Tigan (#5239)
Case 1:17-cv-01616-LPS-CJB Document 467 Filed 09/24/20 Page 4 of 4 PageID #: 25735




                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 24, 2020, I caused the foregoing to be electronically

  filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

         I further certify that I caused copies of the foregoing document to be served on

  September 24, 2020, upon the following in the manner indicated:

   Joseph J. Farnan, Jr.                                                 VIA ELECTRONIC MAIL
   Michael J. Farnan
   Brian E. Farnan
   FARNAN LLP
   919 North Market Street, 12th Floor
   Wilmington, DE 19801
   Attorneys for Plaintiff Guardant Health, Inc.
                                                                         VIA ELECTRONIC MAIL
   Edward R. Reines
   Derek C. Walter
   WEIL, GOTSHAL & MANGES LLP
   201 Redwood Shores Parkway
   Redwood Shores, CA 94065
   Attorneys for Plaintiff Guardant Health, Inc.
                                                                         VIA ELECTRONIC MAIL
   Justin L. Constant
   Doug W. McClellan
   WEIL, GOTSHAL & MANGES LLP
   700 Louisiana, Suite 1700
   Houston, TX 77002-2755
   Attorneys for Plaintiff Guardant Health, Inc.

   Michael Hendershot                                                    VIA ELECTRONIC MAIL
   JONES DAY
   1755 Embarcadero Road
   Palo Alto, CA 94303
   Attorneys for Plaintiff Guardant Health, Inc.




                                               /s/ Jeremy A. Tigan
                                               Jeremy A. Tigan (#5239)
